Citation Nr: 1517012	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  13-07 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for depressive disorder, not otherwise specified (NOS), prior to June 27, 2012, and to a rating in excess of 50 percent thereafter.


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from January 1993 to January 1997.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which, in pertinent part, established service connection for a depressive disorder evaluated as 30 percent disabling from June 30, 2010.  The Veteran appealed, contending a higher rating was warranted.  He did not disagree with the effective date assigned for the establishment of service connection.

A subsequent January 2013 Decision Review Officer (DRO) decision assigned a 50 percent rating for the Veteran's depressive disorder, effective from June 27, 2012 (date of VA examination).  This case remains in appellate status pursuant to the holding of AB v. Brown, 6 Vet. App. 35 (1993).  Consequently, the Board has construed the appellate issue on the title page to reflect this development.

For the reasons stated below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In this case, the Board finds that further development is required in order to comply with the duty to assist.

The Board acknowledges that the Veteran was accorded VA examinations in December 2010, March 2011, June 2011, and June 2012 which evaluated his service-connected depressive disorder.  However, statements from the Veteran, as well as an August 2013 statement from a private psychologist, indicates this disability may have increased in severity since the most recent VA examination.  Consequently, the Board concludes that a remand is required to accord the Veteran a new VA examination to assess the current nature and severity of this disability.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (Where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

The Board also notes that no treatment records appear to be of record from H. Henderson-Galligan, the private psychologist who promulgated the aforementioned August 2013 statement.  Inasmuch as she made findings as to the nature and severity of the Veteran's depression in that statement, it appears she may have treatment records for the Veteran as well.  Therefore, a remand is required to obtain any such records.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran provide a release for any treatment records from H. Henderson-Galligan, as well as the names and addresses of all medical care providers who have treated him for psychiatric problems since July 2014.  Even if the Veteran does not respond, determine whether there are any outstanding VA treatment records for the relevant period.

After securing any necessary release, obtain those records not on file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of his psychiatric symptoms and the impact of the condition on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate the current nature and severity of his service-connected depressive disorder, NOS.  The claims folder should be made available to the examiner for review before the examination.

4.  After completing any additional development deemed necessary, readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his attorney should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the last SSOC in July 2014, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




